Citation Nr: 1728561	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  07-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1979 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, assigned a disability rating of 20 percent, effective December 22, 2006, for the Veteran's lumbosacral strain with degenerative disc disease.

In August 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

This case was previously before the Board in November 2013, where it denied the Veteran's claim for increase.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in December 2014, requesting that the November 2013 Board decision be vacated.  By an Order dated in December 2014, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with the instructions set out in the Joint Motion.

Subsequently, in August 2016 and March 2017, the Board remanded the Veteran's claim for further development.  The Board notes that there was not substantial compliance with its March 2017 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted above, there was not substantial compliance with the Board's March 2017 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board directed the RO to provide the Veteran with a neurological examination to determine whether his reported bilateral neurological symptoms are a manifestation of his service-connected lumbar spine disability.  Upon completion, the Board then instructed the RO to readjudicate the Veteran's claim and issue an SSOC.

The record reflects that the RO failed to provide the Veteran with the requested VA examination before returning the claim to the Board.  When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the Board finds that additional development of the medical evidence is necessary before adjudication of the Veteran's appeal.

During a February 2007 VA examination, the Veteran reported "pain going down to the right buttock area and knee to the back of the thigh." Further, a March 2007 private electromyography revealed evidence of "mild chronic L5 radiculopathy on the left, with some L4 involvement."  The record does not specify which of the Veteran's peroneal nerves were affected.  See March 2007 EMG.  A follow-up private medical record notes possible "left-sided chronic irritation at the L5 level."  See February 2008 Dr. Y.Z. Record.  Moreover, the Veteran reported pain that "radiates to the posterior left thigh" during a January 2010 VA examination and the VA examiner documented the Veteran's diagnosis as lumbar DDD and DJD L3-4 and L5-S1 with radiculopathy.  The examination does not indicate which nerves are affected by the neurological impairment.  See January 2010 VA Examination.

On the other hand, the Veteran testified during his Board hearing that experiencing radiating pain "down a leg or so . . . is not the norm" and estimated that any such pain occurred about three times a year.  See August 2010 Board Hearing Transcript at 11-12.  Next, a March 2016 private medical record reflects a diagnosis of lumbar spondylosis without myelopathy or radiculopathy.  See generally June 2015 - March 2016 Dr. H.K. Records.  Similarly, the October 2016 VA examiner stated that the Veteran does not clinically have radiculopathy, and further stated that his "radiating (not radicular) pain was explained by a combination of meralgia paresthetica, facet syndrome, and sacroiliac joint dysfunction."  See October 2016 VA Examination.

Based on the foregoing medical evidence of record, the Board concludes that the record is unclear as to whether the Veteran has experienced any neurologic abnormalities that can be associated with his service-connected lumbar spine disability and, if so, which nerves are affected by the neurological impairment.  As a result, the Board finds that a remand is necessary to obtain a retrospective medical opinion, which specifically reconciles any conflicting medical opinions or evidence of record.  The Board notes that the October 2016 VA examination, in conjunction with the other evidence of record, describes the disability in sufficient detail for the Board to make an informed decision as to the current nature of any neurological manifestations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a new VA examination is not required unless deemed necessary by the VA examiner.

In a December 2016 Statement, the Veteran indicated that he had more evidence to submit in support of his appeal.  The record does not reflect that the Veteran has provided such evidence.  As this matter is already being remanded, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain any outstanding records of pertinent medical treatment for the Veteran's lumbar spine disability.  Ask the Veteran to provide, or authorize VA to obtain, any pertinent private medical records.  All efforts to obtain these records should be documented in the claims file.

2.  After completing the development requested in item 1, obtain an addendum opinion from the October 2016 VA examiner, or, if unavailable, another qualified examiner, that addresses the nature and severity of any documented neurologic abnormalities that can be associated with the Veteran's service-connected lumbar spine disability at any time during the period on appeal.  The claim file and a copy of this remand must be provided to the examiner.

If, after review of the claim file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Since December 22, 2006, has the Veteran experienced any neurologic abnormalities, including, but not limited to, bowel or bladder impairment or any radiculopathy, which can be associated with his service-connected lumbar spine disability?  If so, the examiner must specifically indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must describe the severity of the neurologic impairment in terms of being "mild," "moderate," "moderately severe," "severe," or "complete."

(b)  If there is no nerve involvement, then the examiner should so state and reconcile any conflicting evidence of record, to include prior VA examinations, lay testimony, private treatment, and any other evidence of record.

(c)  Irrespective of the opinion provided in item 2(a), the examiner must specifically indicate whether the Veteran has experienced any neurologic impairment involving the sciatic nerve that can be associated with his service-connected lumbar spine disability at any time during the period on appeal.  If so, the examiner must indicate whether the sciatic nerve was affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must also describe the severity of the neurologic impairment in terms of being "mild," "moderate," "moderately severe," "severe," or "complete."

(d)  If there has been no involvement of the sciatic nerve, the examiner should so state and reconcile any conflicting evidence of record, to include the February 2007 and January 2010 VA examinations (Veteran reporting pain radiating from his lower back to his thigh) and submitted medical treatise evidence.  See U.S. National Library of Medicine, National Institutes of Health, Sciatica, Medline Plus, http://nlm.nih.gov/medlineplus/sciatic.html (last updated Aug. 22, 2016) (defining sciatica).

All conclusions must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why.

3.  After completing the development requested in item 2, the AOJ should review the medical opinion to ensure that it is in substantial compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




